Plaintiff alleges that in March, 1924, or at some time prior thereto, defendant seduced the plaintiff under promise of marriage; that about November 1, 1925, defendant told her that he was a married man and unable to marry her and thereupon orally agreed to make her a reasonable allowance for her support and maintenance for the balance of her life; that in the summer of 1927 defendant modified the agreement for a reasonable allowance by voluntarily agreeing to pay her five hundred dollars per month during her lifetime; and that, in January, 1928, defendant refused to make further payments. Whereupon, it is alleged, she threatened to enforce the agreement by legal proceedings. It is further alleged that on January 14, 1928, defendant then "undertook, promised and agreed with this plaintiff that if she would proceed no further to institute any action against the defendant, the defendant would in all things carry out the terms of his agreement, and the plaintiff agreed that as long as the defendant did carry out and perform the terms of the agreement, she would not institute action against the defendant." She claims that he made payments of $500 per month to March 1, 1938, when he refused to pay further and she brings this suit to recover installments, alleged to be due for the months of March to June, 1938, inclusive. Her complaint has been dismissed.
The agreement upon which she sues is the one of January 14, 1928, and she asserts that she may sustain it on the ground that it was an agreement of compromise in avoidance of litigation. To support such a compromise, the claim must be a bona fide claim or honestly believed by the parties to be such, having some legal or equitable foundation, and founded on a right about which there is room for honest doubt and actual dispute (Sherman v.Barnard, 19 Barb. 291; Dolcher v. Fry, 37 Barb. 152;Feeter v. Weber, 78 N.Y. 334). It cannot be sustained on a claim without legal foundation out of which no cause of action can arise in favor of the person asserting it (Morey v. Townof Newfane, 8 Barb. 645; Sherman v. Barnard, 19 Barb. 291, 302; Crosby v. Wood, 6 N.Y. 369; Reid v. Hitchings,71 Me. 590, 594). *Page 436 
The claim upon which the agreement on which suit is brought is an illegal claim and must have been and was, of necessity, known to the parties as such and one that was unenforceable under our law. Plaintiff could not enforce the executory agreement to make a "reasonable allowance," for it was indefinite and uncertain and the fact that some amount has been paid and received thereunder does not make it enforceable (United Press v. N.Y. Press Co.,164 N.Y. 406). She could not enforce an agreement to pay in consideration of the continuance of the illicit relations (Angresani v. Tozzi, 245 N.Y. 558; Matter of Greene,45 Fed. Rep. [2d] 428), any more than she could enforce the agreement to recompense her for past illicit favors since the consideration was immoral. The alleged agreement to compromise in avoidance of a threatened suit on baseless claims is without consideration and cannot be enforced (Sherman v. Barnard,supra, p. 302; Dolcher v. Fry, supra, p. 157).
By the specific allegations of the complaint, this suit is one to enforce an agreement to forbear from the prosecution of a suit to enforce that baseless claim in consideration of the payment of $500 per month for the support and maintenance of the plaintiff. No question arises as to whether suit may be maintained on seduction or on any breach of any agreement antedating the alleged agreement of compromise which involves any Statute of Limitations in bar. We must take the complaint and pleading of plaintiff as we find them and hold that the complaint, on its face, does not state a cause of action.
The judgment should be affirmed, with costs.
LEHMAN, HUBBS and LOUGHRAN, JJ., concur with CRANE, Ch. J.; RIPPEY, J., dissents in opinion in which FINCH, J., concurs; O'BRIEN, J., taking no part.
Judgment accordingly. *Page 437